Clark, J.
The facts are stated in Freeman v. Hoag, 208 Mich. 244. There was judgment for defendant on a verdict of no cause of action. Plaintiff brings error.
1. It is said that it was error to deny a motion for a new trial on the ground that the verdict is against the great weight of the evidence. We agree with the trial court. There is abundant evidence to sustain the verdict.
2. It is urged in plaintiff’s main brief that the argument to the jury of defendant’s counsel, Mr. Burke, was prejudicial. We find in the record no objection to the argument, nothing to suggest that a ruling thereon by the court was at the time desired or requested. The question therefore will not be considered. See Bates v. Kitchel, 166 Mich. 695. In plaintiff's reply brief, he discusses an argument by another of defendant’s counsel, Mr. Brown, and claims prejudice thereby. Defendant’s counsel showed impatience because of repeated interruption by plaintiff’s counsel and expressed his opinion respecting the purpose of such interruption. He was also somewhat severe in criticism of plaintiff’s testimony. Probably the argument was not prejudicial, but out of an abundance of caution the trial judge directed the jury to disregard it. It may not be said to be prejudicial error.
3. It will profit no one to set forth plaintiff’s requests to charge, embracing the facts already stated, nor to state the instructions given, respecting which complaint is made. The charge as a whole fairly submitted the issues to the jury.
We find no merit in the other questions raised. Two *589juries have rendered verdicts for defendant. We have made careful examination of the record and briefs. It does not appear that this trial has resulted in a miscarriage of justice.
Affirmed.
Fellows, C. J., and Wiest, Bird, Sharpe, Moore, and Steere, JJ., concurred.
The late Justice Stone took no part in this decision.